EXHIBIT 10.2

 

AMENDMENT NUMBER 2018 Number 1

BancFirst Corporation Thrift Plan

  

BY THIS AGREEMENT, BancFirst Corporation Thrift Plan (herein referred to as the
"Plan") is hereby amended as follows, effective as of February 1, 2018, except
as otherwise provided herein:

 

1.The section of the Adoption Agreement entitled "ELECTIVE SERVICE CREDITING" is
amended as follows:

 

ELECTIVE SERVICE CREDITING (1.59(C)). The Plan must credit Related Employer
Service under Section 1.24(C) and also must credit certain Predecessor
Employer/Predecessor Plan Service under Section 1.59(B). If the Plan is a
Multiple Employer Plan, the Plan also must credit Service as provided in Section
12.08. The Plan also elects under Section 1.59(C) to credit as Service the
following Predecessor Employer service (Choose one of (a) or (b).):

 

(a)[n/a] Not applicable. No elective Predecessor Employer Service crediting
applies.

 

(b)xApplies. The Plan credits the specified service with the following
designated Predecessor Employers as Service for the Employer for the purposes
indicated (Choose one or both of (1) and (2) as applicable. Complete (3). Choose
(4) if applicable.):

 

[Note: Any elective Service crediting under this Election 13 must be
nondiscriminatory.]

 

(1)[n/a] All purposes. Credit as Service for all purposes, service with
Predecessor Employer(s):
                                                            (insert as many
names as needed).    



(2)  x Designated purposes. Credit as Service, service with the following
Predecessor Employer(s) for the designated purpose(s):

(1)

 

Eligibility

(2)

 

Vesting

(3)

Contribution

Allocation

                  a. Employer:  Union Bank of Chandler, Union National
Bancshares of Chandler, Inc., Exchange National Bank of Moore, Okemah National
Bank, Bank of Commerce - Yukon, Wilcox & Jones (now part of Armour Assurance,
Inc., Park State Bank, First Bartlesville Bank, Lincoln National Bank, Armour
Assurance, Inc., RBC Agency, Inc., Exchange Bancshares of Moore,1st Bank of
Oklahoma, First Bank & Trust Company of Wagoner and First Bank of Chandler x x ¨
                  b. Employer:
                                                                                                               
¨ ¨ ¨                   c. Employer:
                                                                                                               
¨ ¨ ¨

 

(3)Time period. Subject to any exceptions noted under Election 13(b)(4), the
Plan credits as Service under Elections 13(b)(1) or (2) (Choose one or more of
a., b., and c. as applicable.):

 

a.[n/a] All. All service, regardless of when rendered.    

b.[n/a] Service after. All service, which is or was rendered after:
                                                     (specify date).    

c.x    Service before. All service, which is or was rendered before:   the dates
specified in 13(b)4 (specify date).

 

(4)xDescribe elective Predecessor Employer Service crediting: For Employees of
Union Bank of Chandler and Union National Bancshares of Chandler, Inc. who were
employed by such entities as of November 10, 2010 and continue such employment
through December 31, 2010, all service with such entities is credited; For
Employees of Exchange National Bank of Moore and Exchange Bancshares of Moore,
who were employed by such entities as of December 31, 2010 all service with such
entities is credited; For Employees of 1st Bank Oklahoma, who were employed by
such entity as of January 1, 2012 and continue such service after such date, all
service with such entity is credited; For Employees of Okemah National Bank, who
were employed by such entity as of October 20, 2011 and who continue employment
as Employees after such date, all service with such entity is credited; For
Employees of RBC Insurance Agency, Inc. ("RBCIA") persons who were employed by
such entity as of the date of the acquisition of such entity by BancFirst
Corporation or its affiliate and who remain employed by RBCIA, BancFirst
Corporation or one of its affiliates after such acquisition shall be credited
with their service with RBCIA; For employees of Bank of Commerce, Yukon ("BCY")
who were employed by BCY as of October 1, 2015, all service with BCY shall be
credited; For employees of First Bank & Trust Company of Wagoner and First Bank
of Chandler who were employed by either entity on January 12, 2018 and remained
employed with such entities after such date, service prior to January 12, 2018
shall be credited.

 

 1 

 

 

2.The section of the Adoption Agreement entitled "ENTRY DATE" is amended as
follows:

 

ENTRY DATE (2.02(D)). Entry Date means the Effective Date and (Choose one or
more of (a) through (g). Choose Contribution Types as applicable.):

 



       (1)   (2) (3) (4)       All   Elective           Contributions Deferrals
Matching Nonelective (a) x Semi-annual. The first day of the first month and of
the seventh month of the Plan Year. x OR ¨ ¨ ¨ (b) [n/a]  First day of Plan
Year. ¨ OR ¨ ¨ ¨ (c) [n/a]  First day of each Plan Year quarter. ¨ OR ¨ ¨ ¨ (d)
[n/a]  The first day of each month. ¨ OR ¨ ¨ ¨ (e) [n/a]  Immediate. Upon
Employment Commencement Date or if later, upon satisfaction of eligibility
conditions. ¨ OR ¨ ¨ ¨ (f) [n/a]  First day of each payroll period. [   ] OR ¨ ¨
¨

 

(g)x Describe Entry Date(s): The employees of First Bank of Chandler and First
Bank & Trust Company of Wagoner, the entry date shall be March 1, 2018.

 

3.The section of the Administrative Checklist entitled "RELATED AND
PARTICIPATING EMPLOYERS/MULTIPLE EMPLOYER PLAN" is amended as follows:

 

AC5.  RELATED AND PARTICIPATING EMPLOYERS/MULTIPLE EMPLOYER PLAN (1.24(C)/(D)).
There are or are not Related Employers and Participating Employers as follows
(Complete (a) through (d).):

 



  (a) Related Employers. (Choose one of (1) or (2).):     (1) ¨ None.       (2)
x Name(s) of Related Employers:  BancFirst, Wilcox Jones & McGrath, Inc., and
First Bank of Chandler   (b) Participating (Related) Employers. (Choose one of
(1) or (2).):     (1) ¨ None.       (2) x Name(s) of Participating Employers:
 BancFirst, Wilcox Jones & McGrath, Inc., First Bank of Chandler  See SFC
Election 76 for details.   (c) Former Participating Employers. (Choose one of
(1) or (2).):     (1) ¨ None.       (2) x Applies.  

 

  Name(s)   Date of cessation     1st Bank Oklahoma   03/31/2012     Bank of
Commerce   11/30/2015  

 

  (d) Multiple Employer Plan status. (Choose one of (1) or (2).):     (1) x Does
not apply.       (2) ¨ Applies. The Signatory Employer is the Lead Employer and
at least one Participating Employer is not a Related Employer. (Complete a.)    
  a. Name(s) of Participating Employers (other than Related Employers described
above):                                                                 . See
SFC Election 76 for details.

 

First Bank- Chandler shall be permitted to be a Participating Employer in the
Plan effective as of March 1, 2018.

 

* * * * * * *

 

The Employer executes this Amendment on the date specified below.

 

  BancFirst Corporation             Date:  2/12/18 By: /s/ Randy Foraker  EVP &
Secretary     EMPLOYER

 

 2 

